DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2009/0008870 and its machine translation) in view of Tadashi et al ((JP 2014-192143 and its machine translation).
Lee discloses a rechargeable battery comprising a combination of positive active materials; 
The method of claim 1, wherein the positive electrode active material layer including cobalt (Co) is LiCoO 2 or LiNi 1-xy CoM y O 2 (0≤x≤1, 0≤y≤1, 0≤x + y≤1, M is a metal of Al, Sr, Mg or La) secondary battery characterized in that it comprises.
The secondary battery of claim 1, wherein the olivine-based positive electrode active material layer comprises LiMPO 4 (M is Fe, Mn, Ni, or V).

Tadashi et al teaches  a similar cathode materials, and teaches known and suitable particle sizes for the LFP. Tadashi et al disclose a rechargeable battery comprising a combination of positive active materials; lithium manganese oxide of formula (1), a layered lithium-nickel-manganese-coblate composite oxide of (2), and a lithium iron phosphate of formula (3) (LFP):
Li (1 η) (2 - λ) M ′ λ 4. (1)
(M ′ is at least 1 elements selected from the group consisting of Mg,Ca,Sr,Al,Ga,Zn a
nd Cu, and 0 ≤ η ≤ 0.2, 0 ≤ λ ≤ 0.1).

Li (1 δ) MnxNiyCo (1 - x-y-z) MzO 2. (2)
(M is at least 1 kinds of elements selected from the group consisting of Ti,Zr,Nb,Mo,
W,Al,Si,Ga,Ge and Sn, and - 0.15<δ<0.15,0.1<x ≤ 0.5,0.6<x+y+z ≤ 1.0 and 0 ≤ z ≤ 0.1 ;

LiFe 1 - wM "wPO 4. (3)
(M ″ is 1 or more transition metal elements and 0 ≦ w ≦ 0.5).

The weight ratio of the layered lithium nickel-manganese cobalt composite oxide (NM
C) to the total of the spinel-type lithium manganese oxide (sp-Mn), the layered lithiu
m-nickel-manganese-cobalt composite oxide (NMC), and the olivine-type lithium iron
phosphate (LFP) is described. The (mixing ratio) NMC / (sp - Mn+NMC+LFP) is 10 w
t% or more and 60 wt% or less. 

The formula (2) falls within the scope of the instant formula (1), and reference formula (3) falls within the scope of the instant formula (3). The LFP hasa particle diameter which may fall within the range of 0.005 microns or more, 0.01 microns or more (10 nm), and most preferably 0.1 micron (100 nm) or more to and upper limit of 1 mocron(1,000nm) or less, preferably 0.5 microns or less (500nm), more preferbly 0.3 microns(300nm) or les, and most preferably 0.2 microns (200nm) or less ([0064]; instant claims 1, 2, 6, 13, 14). 
It would have been obvious to one of ordinaruy skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing to prepare the 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Lee, choosing as the LFP particle size, that taught by Tadashi et al as known in the art. 

Claims 3, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tadashi et al view of Kwon et al (2018/0108940).
Tadashi et al has been discussed above. The reference teaches a general formula fot he NMC, but fails to disclose the exact formula and/or use of two nickel-based oxides.
Kwon et al disclose a NMC composite particle comprising a core, intermediate layer, and shell of different NMC materials. The core is preferably 
    PNG
    media_image1.png
    19
    118
    media_image1.png
    Greyscale
, with the additional layers including nickel-based oxides such as:

    PNG
    media_image2.png
    78
    329
    media_image2.png
    Greyscale

The addition of the particle having different NMC-based oxides results in high capacity and excellent stability ([0017]). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Tadashi et al or Lee in view of Tadashi et al, choosing as the NMC active material, the particles as suggested as advantageous by Kwon et al to improve stability and capacity.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7-12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest to one of ordinary skill in the art a positive active materials, comprising the combination of active material, and the second active material has the particle diameter as claimed, wherein the positive electrode has multi-layer as set forth by the claims above. Suzuki et al (2011/0020703) teaches a multi-layer cathode material having uniform layers of LFP. Fujitani et al (JP 2007-026676) teaches a multi-layer cathode having a lithium manganite l-containing layer and an outermost layer of LFP. The reference teaches that lithium manganite is used to replace nickel-based lithium oxides, and the lower layer does not comprise LFP.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As noted previously, the prior art of record fails to fairly teach or suggest to one of ordinary skill in the art to prepare the material as claimed, wherein the electrode further comprises a functional layer comprising a binder and a material according to Formula 3. 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant has amended claim 1 to include language from the specification, now requiring the amounts of each active material to include about 90 wt % to about 99 wt % of the first active material, and about 2 wt% to about 10wt% of the second. This removes the Tadashi et al reference as a primary reference, and the rejection has been withdrawn. 
Lee et al in view of Tadashi et al teaches the two types of particles in amounts as claimed, wherein Tadashi et al teaches a conventional particle diameter, as discussed above. Applicant points to the examples in the specification, and in the newly submitted declaration as demonstrating that unexpected and superior results are achieved by the particle diameter and amounts of each active material as claimed. Applicant presents samples with amounts of the first active material/ second active material at 90%/ 10%, 89%/11%, and 88%/12%, with samples having particle diameters of 0.5 (500nm) and 1.0 microns (1,000 nm). The amounts only show points at the lower end point of the range and just outside, not across the range and outside the upper endpoint to show criticality of the range.The samples do not show the criticality of the particle size in combination with the amounts. Only one point within the range, in the middle of the range is presented, and only one point well outside of the upper end of the range is presented. Therefore 0.5 microns/ 500 nm appears to be the most preferred embodiment, and the examples are not commensurate in scope with the claims. Additionally, while there can be some comparison made between comparative examples 2 and 3, wherein the amount of the active material changes to just outside of the lower end of the range) and the particle size is constant, but well outside of the claimed range, there is little change in the specific capacity, but a larger difference in heating value. Furthermore, examples 1, 2, and comparative examples A differ only is the amount of active material, and the specific capacity shows no significant change, and the heating value is within the range of examples 1 and 2 (in between). There are no points across and just outside of the range for any value (amount or diameter), therefore no clear conclusions can be made, and the arguments and evidence are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722